Case 0:19-cr-60233-WPD Document1 Entered on FLSD Docket 07/29/2019 Page 1 of 10

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Southern District of Florida

 

 

 

United States of America )
v. ) :
Dijon Gortezz Hudson, Case No. \4 my} loS(ol i AJ
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 25, 2019 in the county of Broward in the
Southern District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 2113(a) and 2 did knowingly take, by force, violence and intimidation, from the person and

presence of employees of Synovus Bank, located at 632 S. Federal Highway,
Fort Lauderdale, Florida, approximately $7,552.00 in United States currency,
belonging to, and in the care, custody, control, management, and possession
of Synovus Bank, a bank whose deposits were then insured by the Federal
Deposit Insurance Corporation

This criminal complaint is based on these facts: :

See Attached Affidavit

Continued on the attached sheet. : fp
ow

Complainant’s signature

 

 

Ryan Dreibelbis, Special Agent, FBI

Printed name and title

 

Sworn to before me and signed in my presence.

pa: Tlaalya Aa C.. acl

Judge’s signature

City and state: Fort Lauderdale, Florida Alicia O. Valle, U.S. Magistrate Judge

Printed name and title

 
Case 0:19-cr-60233-WPD Document1 Entered on FLSD Docket 07/29/2019 Page 2 of 10

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
Your affiant, Ryan Dreibelbis, being duly sworn, deposes and states as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent with the Federal Bureau of Investigation (“FBI”), currently
assigned to the Violent Crimes and Fugitive Task Force of the FBI’s Miami Division. I have been
an FBI Special Agent since February 2018 and have been assigned to the Miami Division since
May 2019. My duties involve investigating violations of federal offenses, including bank
robberies, Hobbs Act robberies, extortion, and other violations of federal law. Prior to moving to
the Miami Division, | worked as a Special Agent for a year and a half and investigated narcotics
trafficking violations while assigned to the New York Division of the FBI.

2 I make this Affidavit in support of a criminal complaint charging DIJON
GORTEZZ HUDSON with knowingly taking, by force, violence and intimidation, from the
person and presence of employees of Synovus Bank, located at 632 S. Federal Highway, Fort
Lauderdale, Florida, approximately $7,552.00 in United States currency, belonging to, and in the
care, custody, control, management, and possession of Synovus Bank, a bank whose deposits were
then insured by the Federal Deposit Insurance Corporation, in violation of Title 18, United States
Code, Sections 2113(a) and 2.

oy ; I submit this Affidavit based on my personal knowledge, as well as information
provided to me by other individuals, including other law enforcement officials, and my review of
records and other evidence obtained during the course of this investigation. Because this Affidavit
is being submitted for the limited purpose of establishing probable cause for the requested warrant,

it does not include every fact known to me about this matter.
Case 0:19-cr-60233-WPD Document1 Entered on FLSD Docket 07/29/2019 Page 3 of 10

PROBABLE CAUSE

4. On July 22, 2019, at approximately 2:36 PM, an unknown black male — later
identified as HUDSON -— visited the Popular Bank, located at 8401 W. Oakland Park Boulevard,
Sunrise, Florida. While in Popular Bank, HUDSON was seen continually looking around the bank.
At one point, HUDSON looked directly at a camera then turned his back to it. HUDSON then
approached a bank teller and stated that he wanted to open up a checking account but ultimately
did not conduct a transaction. At approximately 2:38 PM, cell-site data — further described in
Paragraphs 9 through 14 below — show that HUDSON placed a twenty-eight second phone call to
954-605-3929. A review of a law enforcement database linked this phone to K.D.G., a resident of
a halfway house located in Dania Beach, Florida. K.D.G. resides at the halfway house due to a
2010 federal conviction! for bank robbery in which he wore a mask and brandished a firearm after
jumping a bank teller counter. At the time of the 2010 bank robbery, K.D.G. resided at a halfway
house due to his commission of a bank robbery in 2001.7

>. On or about July 23, 2019, at approximately 10:01 AM, an unidentified male placed
a 911 call from telephone number 786-494-2675, and stated that two bombs had been placed at
Anytime Fitness, located at 10144 West Oakland Park Boulevard, Sunrise, Florida, and would
detonate in fifteen (15) minutes. Bank surveillance footage from the Popular Bank, showed that,
at approximately 10:22 AM, a dark colored sedan parked in front of the bank, located at 8401 West
Oakland Park Boulevard, Sunrise, Florida. An unknown black male exited the front passenger
door of the vehicle and walked to the door of the Popular Bank. The male was wearing a dark
grey hooded sweatshirt with the hood up, dark pants, dark shoes, and a mask over his face. The

male also appeared to be carrying a black bag in his hand. However, unbeknownst to the male,

 

' 10-60206-CR-JIC.
* 02-60152-CR-WPD.
Case 0:19-cr-60233-WPD Document1 Entered on FLSD Docket 07/29/2019 Page 4 of 10

the door to Popular Bank required a bank employee to buzz in customers, so when the male tried
the door, he was not able to enter. Due to his failure to enter the bank, the male returned to the
dark colored sedan. The sedan went westbound on West Oakland Park Boulevard. An employee
of the bank (“CW-1”) identified the suspect sedan as a Ford make, adding that the vehicle did not
have a license plate.

6. On July 24, 2019, at approximately 3:08 PM, bank surveillance footage from the
Synovus Bank, located at 632 S. Federal Highway, Fort Lauderdale, Florida,’ showed HUDSON
was inside the bank. While in Synovus Bank, surveillance footage showed HUDSON continually
looking around the bank and towards the offices in the back of the bank. HUDSON approached
one of the bank tellers and asked to open a checking account. He ultimately did not conduct a
transaction but advised the teller that he would returned the next day. At approximately 3:14 PM,
cell-site data— further described in Paragraphs 9 through 14 below— showed that HUDSON placed
an outgoing call to 954-605-3929. This is the same phone number that law enforcement identified
as belonging to K.D.G.

7. On July 25, 2019, at approximately 9:18 AM, an unidentified individual placed a
911 call from 786-494-2675. The caller communicated a bomb threat to The Galleria Mall, located
at 2414 East Sunrise Boulevard, Fort Lauderdale, Florida. Bank surveillance footage from the
Synovus Bank showed that, at approximately 9:30 AM, a black Ford Fusion (“the Fusion”) with a
missing grill piece parked outside of the Synovus Bank, located at 632 S. Federal Highway, Fort
Lauderdale, Florida. An unknown black male exited the front passenger door and entered the

bank. The male jumped the teller counter and brandished a handgun with his left hand. The male

 

3 Law enforcement provided a photograph of HUDSON from the Synovus bank’s surveillance system to a
bank teller at Popular Bank (“CW-2”). CW-2 confirmed that the individual depicted in the photograph was
the same person who had come to the Popular Bank on July 22, 2019. CW-2 stated that he/she and other
employees were concerned about HUDSON and found him suspicious.

3
Case 0:19-cr-60233-WPD Document1 Entered on FLSD Docket 07/29/2019 Page 5 of 10

stole approximately $7,552.00 in United States currency, exited the bank, and reentered the Fusion.
The Fusion then fled the scene.

8. On July 27, 2019, law enforcement located the Fusion near 420 North Federal
Highway, Fort Lauderdale, Florida, and initiated a traffic stop. Officers ran the license plate and
determined it had a seize tag order. Law enforcement approached the driver, P.T., and arrested
her for driving with a suspended license. Officer subsequently impounded the Fusion. Later that
same day, FBI investigators conducted a post-Miranda interview of P.T. P.T. stated that she was
not in possession of her car during the daytime on either July 23, 2019, or July 25, 2019. P.T.
initially identified still photos taken from the Popular Bank and Synovus bank on the days
preceding each of the two robberies as an individual named “Josh” that she met on social media.
However, during the interview, P.T.’s phone continued ringing with calls from “Dijon.” “Dijon”
also attempted to “Facetime’’ P.T., which resulted in a photo of “Dijon” to appear on the screen
of P.T.’s phone. Based on the image that appeared on P.T.’s phone, “Dijon” had a distinctive
hairstyle similar to the individual who P.T. had previously misidentified as “Josh.” When
confronted with the photo of “Dijon,” P.T. admitted that the person in the surveillance photographs
was HUDSON, who she identified as her boyfriend. P.T. consented to a limited search of her
phone. A review of her phone showed the following exchange between her and HUDSON on July
25, 2019, at approximately 10:02 A.M:

P.T.: bae you good?
HUDSON: Yea I’m at your house Wasup

HUDSON: I had to cut my phone off

P.T.: Just checking. I was afraid.

 

‘«Facetime” is a videotelephony product developed by Apple, Inc. that allows users to make audio and
video calls through their wireless devices.
Case 0:19-cr-60233-WPD Document1 Entered on FLSD Docket 07/29/2019 Page 6 of 10

HUDSON: I’m good your car parked ima come pick you up from work okay

P.T.: know. You worked today?

HUDSON: Yea

HUDSON: We hit I'll tell you about it later
Based upon your affiant’s training and experience, “hit” is commonly used to describe a criminal
act, to include bank robberies. P.T. then identified the Fusion seen in a bank surveillance
photograph from the July 25, 2019 robbery as her 2016 Ford Fusion. P.T. stated that HUDSON
often visited her house late at night, and sometimes stayed the night, but always left early in the
morning when she went to work. P.T. provided HUDSON’s telephone number as 954-394-0978.

9. Sprint provided cell-site and Per Call Measurement Data (PCMD) data for 954-
394-0978 (“0978”), which P.T. identified as belonging to HUDSON. A review of these records
showed that “0978” used the cell site that is consistent with 0978 being located at or in the vicinity
of Popular Bank, located at 8401 W. Oakland Park Boulevard, Sunrise, Florida, at approximately
2:34 PM on the day preceding the Popular Bank robbery. At approximately 8:11 AM on July 23,
2019, “0978” used the cell site that is consistent with 0978 being located at or in the vicinity of the
halfway house in which K.D.G. resides. At approximately 10:18 AM, “0978” used the cell site
that is consistent with 0978 being located at or in the vicinity of the Popular Bank. Additionally,
the PCMD data shows that “0978” was approximately the same distance from the cell tower used
as the Popular Bank. At approximately 11:07 AM on July 23, 2019, “0978” used a cell site that is
consistent with 0978 being located at or in the vicinity of the halfway house where K.D.G. resided.

10. On July 25, 2019, at approximately 8:14 AM, “0978” used the cell site that would
be consistent with 0978 being located at or in the vicinity of the halfway house in which K.D.G.

resided. On July 25, 2019, at approximately 10:18 AM, “0978” used the cell site that would be
Case 0:19-cr-60233-WPD Document1 Entered on FLSD Docket 07/29/2019 Page 7 of 10

consistent with 0978 being located at or in the vicinity of P.T.’s residence. Additionally, the
PCMD showed that “0978” was approximately the same distance from that tower as P.T.’s
residence. On July 25, 2019, at approximately 10:53 AM, “0978” used the cell tower that would
be consistent with 0978 being at or in the vicinity of the address listed on HUDSON’s driver’s
license. On July 25, 2019, at approximately 11:04 AM, “0978” used the cell tower that would be
consistent with 0978 being located at or in the vicinity of the halfway house in which K.D.G.
resided.

Ile On July 27, 2019, at approximately 7:30 PM, surveillance units observed HUDSON
on an orange dirt bike approximately two (2) blocks away from HUDSON’s residence. HUDSON
evaded surveillance units. Law enforcement attempted to initiate a traffic stop on HUDSON’s dirt
bike but he escaped. At approximately 10:20 PM, officers observed HUDSON at the Sunland
Food Mart, located at the intersection of Sunrise Highway and 15" Avenue in Lauderdale Manors,
Florida. When officers attempted to approach HUDSON, HUDSON mounted his dirt bike and
departed at a high rate of speed.

12. Pursuant to a tracking warrant for 786-494-2675 (“2675”), which was the phone
number used to make the hoax bomb threats, law enforcement received live GPS data for 2675.
This GPS data showed 2675 to be in the area of P.T.’s residence frequently. From approximately
1:51 AM to 9:21 AM on July 28, 2019, GPS pings for 2675 indicated that it could be located at
P.T.’s residence. The GPS pings had an uncertainty radius of approximately one-thousand, three
hundred (1300) meters; however, the pings were centered close to P.T.’s residence.

1B: “0978” had approximately one-hundred and twenty (120) telephone contacts with

the phone number belonging to K.D.G. between July 20, 2019 and July 27, 2019. Further, the
Case 0:19-cr-60233-WPD Document1 Entered on FLSD Docket 07/29/2019 Page 8 of 10

phone number used to call in bomb threats immediately prior to both robberies arose from a
location close to P.T.’s residence.

14. Cell site information associated with HUDSON is consistent with him sleeping at
P.T.’s residence the night of July 19, 2019, through the night of July 25, 2019 and into the morning
of July 26, 2019. The pings on the phone number used to make the bomb threats were consistent
with P.T.’s residence the night of July 27, 2019, into the morning of July 28, 2019.

15. On July 29, 2019, agents executed a federal search warrant at 1702 SW 40" Terrace,
Fort Lauderdale, Florida. P.B., A.J., M.S., and J.M., residents of the house, all separately identified
bank surveillance still photographs of the individual in the Popular Bank on July 22, 2019, and the
Synovus Bank on July 24, 2019, as HUDSON. A broken cellular phone was located in the bedroom
that HUDSON used, as well as a debit card with HUDSON’s name on it. P.B. stated HUDSON
commonly stayed at the house between four and five nights per week. Although M.S. stated
HUDSON stayed at the house no more than once a week, evidence obtained from the GPS pings
—as described in Paragraph 14 — lends further support to P.B.’s recollection.

16. On July 29, 2019, after the search of the residence, law enforcement observed
HUDSON driving a gold Toyota Camry with K.D.G. as a passenger while both individuals were
in close proximity to the halfway house in which K.D.G. resides.

17. On July 29, 2019, after executing the search warrant described in Paragraph 15
above, law enforcement interviewed P.T., who stated that she had confronted HUDSON on July
27, 2019, immediately after investigators initially interviewed her. P.T. stated that she told
HUDSON that the FBI was looking for him. P.T. agreed to hand over her phone for a consent

search once the FBI returned her vehicle.
Case 0:19-cr-60233-WPD Document1 Entered on FLSD Docket 07/29/2019 Page 9 of 10

18. On July 29, 2019, law enforcement subsequently approached K.D.G. and
interviewed him. During a post-Miranda interview, K.D.G. stated he did not know HUDSON
personally but knew HUDSON’s mother. When advised that records showed that HUDSON
contacted K.D.G.’s phone approximately 120 times, K.D.G. did not have an explanation for that.
K.D.G. was in possession of a cell phone with telephone number 954-213-4247. K.D.G. stated
the phone seized by law enforcement was in his sister’s name. In my training and experience,
persons involved in criminal acts will often use phones with different or no subscriber information

in order to conceal their identity while using the device.

[INTENTIONALLY LEFT BLANK]
Case 0:19-cr-60233-WPD Document1 Entered on FLSD Docket 07/29/2019 Page 10 of 10

CONCLUSION

Based on my training and experience, and as further supported by the facts in this affidavit,
I respectfully submit that probable cause exists that on or about July 25, 2019, DISON GORTEZZ
HUDSON did knowingly take, by force, violence and intimidation, from the person and presence
of employees of Synovus Bank, located at 632 S. Federal Highway, Fort Lauderdale, Florida,
approximately $7,552.00 in United States currency, belonging to, and in the care, custody, control,
management, and possession of Synovus Bank, a bank whose deposits were then insured by the
Federal Deposit Insurance Corporation, in violation of Title 18, United States Code, Sections

2113(a) and 2.

FURTHER YOUR AFFIANT SAYETH NAUGHT.

Gide

SPBCIAL AGENT RYAN DREIBELBIS
FEDERAL BUREAU OF INVESTIGATION

Subscribed and sworn before me
this ay of July, 2019.
Mises CO, WZ

HONORABLE ALICIA O. VALLE
UNITED STATES MAGISTRATE JUDGE
